Citation Nr: 1003738	
Decision Date: 01/26/10    Archive Date: 02/16/10

DOCKET NO.  08-04 213	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an initial compensable rating for service-
connected residuals of a right ring finger distal 
interphalangeal joint fracture with malunion and flexion 
ankylosis.


REPRESENTATION

Appellant represented by:	Arizona Department of Veteran 
Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel
INTRODUCTION

The Veteran served on active duty from August 2000 to May 
2005.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an October 2006 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Phoenix, Arizona.  That decision granted service 
connection for residuals of a right ring finger distal 
interphalangeal joint fracture with malunion and flexion 
ankylosis and assigned a noncompensable evaluation effective 
from June 1, 2005.  The Veteran appealed that decision to 
BVA, and the case was referred to the Board for appellate 
review.

In December 2009, the Veteran presented testimony at a 
personal hearing conducted at the RO in Phoenix before the 
undersigned who was designated by the Chairman to conduct the 
hearing pursuant to 38 U.S.C.A. § 7107(c) (West 2002) and who 
is rendering the determination in this case.  A transcript of 
this personal hearing is in the Veteran's claims folder.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  The Veteran is in receipt of the maximum schedular 
evaluation for ankylosis of the right ring finger, and his 
right ring finger is not amputated or productive of 
limitation of motion of the other digits or interference with 
the overall function of his right hand.


CONCLUSION OF LAW

The criteria for a compensable evaluation for the residuals 
of a right ring finger distal interphalangeal joint fracture 
with malunion and flexion ankylosis have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.321, 4.1-4.14, 4.40-4.46, 4.71a, Diagnostic Code 5227 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 
38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  The notice required must be provided 
to the claimant before the initial unfavorable decision on a 
claim for VA benefits, and it must (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; and (3) inform the claimant about the information 
and evidence the claimant is expected to provide.  
38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Unites 
States Court of Appeals for Veterans Claims held that, upon 
receipt of an application for a service connection claim, 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.

For an increased compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation, e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, 22 Vet. App. 37.  

However, the Federal Circuit recently issued a decision 
vacating the Court's holding in Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008).  Significantly, the Federal Circuit 
concluded that "the notice described in 38 U.S.C. § 5103(a) 
need not be veteran specific."  Similarly, "while a 
veteran's 'daily life' evidence might in some cases lead to 
evidence of impairment in earning capacity, the statutory 
scheme does not require such evidence for proper claim 
adjudication."  Thus, the Federal Circuit held, "insofar as 
the notice described by the Veterans Court in Vazquez-Flores 
requires the VA to notify a veteran of alternative diagnostic 
codes or potential "daily life" evidence, we vacate the 
judgments."  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. 
Cir. 2009).  

Nevertheless, in this case, the Veteran is challenging the 
initial evaluation assigned following the grant of service 
connection for the residuals of a right ring finger distal 
interphalangeal joint fracture with malunion and flexion 
ankylosis (hereinafter referred to as a right ring finger 
disability).  In this regard, once service connection is 
granted and an initial disability rating and effective date 
have been assigned, the claim is substantiated, and 
additional 5103(a) notice is not required.  See Dingess v. 
Nicholson, 19 Vet. App. 473, 490-491 (2006); Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007); See also VAOPGCPREC 8-
2003 (December 22, 2003).  Thus, because the notice that was 
provided to the Veteran in July 2005 and March 2006 before 
service connection was granted in the October 2006 rating 
decision was legally sufficient, VA's duty to notify in this 
case has been satisfied.  

In addition, the duty to assist the Veteran has also been 
satisfied in this case.  The Veteran's service treatment 
records as well as all available medical records and evidence 
pertinent to the years after service are in the claims file 
and were reviewed by both the RO and the Board in connection 
with the Veteran's claim for an increased rating.  The 
Veteran was also afforded VA examinations in November 2005 
and October 2009 in connection with his claim.  Concerning 
this, when VA undertakes to provide a VA examination or 
obtain a VA opinion, it must ensure that the examination or 
opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 
312 (2007).  The Board finds that the VA examinations 
obtained in this case are adequate, as they were based on a 
review of the Veteran's claims file and provide medical 
information needed to address the rating criteria relevant to 
the issue.  Thus, there is adequate medical evidence of 
record to make a determination in this case.  Moreover, there 
is no objective evidence indicating that there has been a 
material change in the severity of the Veteran's service-
connected disorder since he was last examined.  38 C.F.R. 
§ 3.327(a).  Accordingly, the Board finds that VA's duty to 
assist with respect to obtaining a VA examination or opinion 
with respect to the issue on appeal has been met.  38 C.F.R. 
§ 3.159(c)(4).   

VA has further assisted the Veteran and his representative 
throughout the course of this appeal by providing them a SOC 
and SSOC, which informed them of the laws and regulations 
relevant to the claim.  For these reasons, the Board 
concludes that VA has fulfilled the duty to assist the 
Veteran in this case.


LAW AND ANALYSIS

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41.  Consideration of the whole-recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. § 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the "present level" of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  However, where VA's 
adjudication of an increased rating claim is lengthy, a 
claimant may experience multiple distinct degrees of 
disability that would result in different levels of 
compensation from the time the increased rating claim was 
filed until a final decision on that claim is made.  Thus, 
VA's determination of the "present level" of a disability 
may result in a conclusion that the disability has undergone 
varying and distinct levels of severity throughout the entire 
time period the increased rating claim has been pending.  
Hart v. Mansfield, 21 Vet. App. 505 (2007).

Similarly, where a veteran appeals the initial rating 
assigned for a disability at the time that service connection 
for that disability is granted, evidence contemporaneous with 
the claim and with the initial rating decision granting 
service connection would be most probative of the degree of 
disability existing at the time that the initial rating was 
assigned and should be the evidence "used to decide whether 
an original rating on appeal was erroneous . . . ."  
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later 
evidence indicates that the degree of disability increased or 
decreased following the assignment of the initial rating, 
"staged" ratings may be assigned for separate periods of 
time based on facts found.  Id.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portrays the anatomical damage 
and the functional loss with respect to all of these 
elements.  In evaluating disabilities of the musculoskeletal 
system, it is necessary to consider, along with the schedular 
criteria, functional loss due to flare-ups of pain, 
fatigability, incoordination, pain on movement, and weakness.  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  The functional loss 
may be due to absence of part, or all, of the necessary 
bones, joints and muscles, or associated innervation, or 
other pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40.  
Pain on movement, swelling, deformity or atrophy of disuse as 
well as instability of station, disturbance of locomotion, 
interference with sitting, standing and weight bearing are 
relevant considerations for determination of joint 
disabilities.  38 C.F.R. § 4.45.  Painful, unstable, or 
malaligned joints, due to healed injury, are entitled to at 
least the minimal compensable rating for the joint.  
38 C.F.R. § 4.59.

The Veteran's service-connected right ring finger disability 
is currently rated as noncompensable (0 percent) pursuant to 
38 C.F.R. § 4.71a, Diagnostic Code 5227.  Under that 
diagnostic code, a noncompensable evaluation is assigned for 
unfavorable or favorable ankylosis of both the minor and 
major ring or little finger.  A note following the criteria 
also provides that consideration should be given as to 
whether evaluation as amputation is warranted and whether an 
additional evaluation is warranted for resulting limitation 
of motion of other digits or interference with overall 
function of the hand.  

The rating schedule further provides that ankylosis of the 
ring finger should be evaluated as an amputation without 
metacarpal resection at proximal interphalangeal joint or 
proximal thereto, if both the metacarpophalangeal and 
proximal interphalangeal joints of the digit are ankylosed, 
and either is in full extension or full flexion, or there is 
rotation or angulation of a bone.  

Under Diagnostic Code 5155, an amputation of the major ring 
finger without metacarpal resection, at proximal 
interphalangeal joint or proximal thereto is assigned a 10 
percent disability evaluation.  A 20 percent disability 
evaluation is warranted for an amputation of the major ring 
finger with metacarpal resection (more than one-half the bone 
lost).

Handedness for the purpose of a dominant rating will be 
determined by the evidence of record, or by testing on VA 
examination.  Only one hand shall be considered dominant. As 
demonstrated by the medical evidence of record, the Veteran 
is right-handed and as such, major, as opposed to minor, 
shoulder disability ratings are applicable. 38 C.F.R. § 4.69.

In considering all of the evidence of record under the laws 
and regulations as set forth above, the Board concludes that 
the Veteran is not entitled to an initial compensable 
evaluation for his service-connected right ring finger 
disability.  As previously noted, a noncompensable disability 
evaluation represents the maximum schedular rating available 
for unfavorable or favorable ankylosis under Diagnostic Code 
5227.  Consequently, the Veteran is not entitled to an 
increased evaluation under that diagnostic code.

Nevertheless, the Board has also considered whether an 
evaluation as an amputation is warranted, or whether an 
additional evaluation is warranted for resulting limitation 
of motion of other digits or interference with overall 
function of the hand.  However, the Veteran's right ring 
finger has not been amputated, and his functional impairment 
does not more nearly approximate the criteria for amputation 
under Diagnostic Code 5155.  

In this regard, during his November 2005 VA examination, it 
was noted that the Veteran's right ring finger had healed in 
fixed ankylosis following an injury in 2004.  The Veteran 
reported no change in function and had normal grip and 
coordination for pushing and pulling.  He was able to perform 
all of his activities of daily living, including twisting, 
probing, writing, touching, and expression.  There was no gap 
between the tips of that finger and the proximal transverse 
crease of the palm.  He complained of pain in the distal 
interphalangeal joint with significant bony enlargement of 
the joint.  He also indicated that the pain was somewhat 
exacerbated by bumping or jarring, but stated that he did not 
have flare-ups.   

Upon a physical examination in November 2005, the right ring 
finger distal interphalangeal joint was fixed in 15 degrees 
of flexion, and active range of motion was 20 out of 70 
degrees.  There was no additional functional impairment due 
to pain, fatigue, weakness, or lack of endurance following 
repetitive motion of the distal interphalangeal joint of the 
ring finger.  There was bony enlargement of the joint, but 
there was no tenderness, erythema, warmth, or effusion.  The 
thumb, index, long, and little fingers were also completely 
within normal limits with all joints having a normal range of 
motion.  There was no gap in inches between the tip of the 
thumb and the fingers of the right hand, between the tips of 
the fingers and the proximal transverse crease of the palm of 
the right hand, or between the thumb pad and the fingers with 
the thumb attempting to oppose the fingers.  The Veteran also 
had normal strength for pushing, pulling, and twisting as 
well as normal dexterity for twisting, probing, writing, 
touching, and expression.  Significantly, it was noted that 
the flexion deformity of the ring finger distal 
interphalangeal joint did not affect the function of the 
other fingers, and his grip was +5/5 in the right hand.  The 
diagnosis was   right ring finger distal interphalangeal 
joint fracture with malunion and flexion ankylosis of 15 
degrees, as well as restricted range of motion; however, the 
right hand function was considered normal.  

As reflected above, the results of November 2005 VA 
examination do not meet the criteria for a rating under 
Diagnostic Code 5155, as there is no evidence of an actual 
amputation of the finger.  In addition, the service-connected 
right ring finger was not shown to affect the limitation of 
motion of other digits or interference with overall function 
of the Veteran's right hand.  In fact, his other fingers were 
normal with a normal range of motion, and the examiner 
commented that the Veteran had normal right hand function.   

Turning to the October 2009 VA examination, the Veteran 
reported that his right ring finger was moderately sore daily 
and could flare up two to three times a week with cold 
weather or firm grasping.  He also indicated that he had 
swelling and an uncomfortable feeling all of the time.  
However, the Veteran denied having any current treatment.

Upon a physical examination in October 2009, the Veteran was 
able to touch the tip of the thumb to the tips of all the 
other digits and was able to flex the lateral four digits so 
the tips touched the proximal palmar crease.  There was some 
swelling and tenderness of the distal interphalangeal joint, 
but coloration and temperature were normal.  The examination 
found his metacarpophalangeal joint to have extension to zero 
degrees and flexion to 65 degrees, and his proximal 
interphalangeal joint had extension to zero degrees and 
flexion to 65 degrees.  The Veteran's distal interphalangeal 
joint had extension and flexion to -15 degrees.  He did not 
have any complaint of pain or additional limitation of motion 
on repeat testing, nor was there any weakness, fatigability, 
or incoordination noted.  The examiner commented that the 
functional impairment of the Veteran's right ring finger was 
slight and that effect on his daily life would be minor in 
the overall picture of things.  

The results of October 2009 VA examination do not meet the 
criteria for a rating under Diagnostic Code 5155, as there is 
no evidence of actual amputation.  In addition, the Veteran's 
service-connected right ring finger disability was not shown 
to affect the limitation of motion of other digits or 
interference with overall function of his right hand.  
Indeed, the examiner specifically stated that there was only 
slight functional impairment and only a minor effect on his 
overall daily life.  

Moreover, the medical evidence of record does show that the 
Veteran's metacarpophalangeal and proximal interphalangeal 
joints of the digit are ankylosed, with either in full 
extension or full flexion or with rotation or angulation of a 
bone.  The Board notes that ankylosis is defined as 
"immobility and consolidation of a joint due to disease, 
injury, surgical procedure." Lewis v. Derwinski, 3 Vet. App. 
259 (1992) (citing Saunders Encyclopedia and Dictionary of 
Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)); 
Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) (Ankylosis is 
"stiffening or fixation of a joint as the result of a 
disease process, with fibrous or bony union across the 
joint," citing Stedman's Medical Dictionary 87 (25th ed. 
1990)).  Based on the aforementioned range of motion 
findings, it is apparent that the Veteran's 
metacarpophalangeal joint and proximal interphalangeal joints 
of the right ring finger are not fixated or immobile, as they 
had 65 degrees and 50 degrees of motion, respectively.  As 
such, the medical evidence of record does not demonstrate the 
Veteran's metacarpophalangeal and proximal interphalangeal 
joints of the digit are ankylosed.  In addition, the October 
2009 VA examiner noted that an x-ray had revealed an old 
healed fracture deformity at the base of the phalanx, but the 
bony structures were otherwise intact.  Therefore, the 
Veteran's disability does not warrant an evaluation as an 
amputation at the metacarpophalangeal joint or through 
proximal phalanx.  

The Board acknowledges the Veteran's statements and testimony 
that he has pain, especially when it is cold, with gripping 
and using his full hand, when playing with his children, 
riding his motorcycle, and playing sports.  The Board also 
notes the Veteran's testimony that his ring finger disability 
is both a physical and emotional reminder of his service in 
Iraq.  However, after considering the objective evidence of 
record in light of the rating criteria, the Board concludes 
that the Veteran's right ring finger does not meet the 
criteria for a rating under the amputation criteria and has 
not been shown to affect the other digits or interfere to a 
compensable degree with the overall function of his right 
hand.  Therefore, the Board finds that the evidence is 
against the Veteran's claim for a compensable evaluation for 
his right ring finger disability.  38 C.F.R. §§ 4.7, 4.71a, 
Diagnostic Codes 5227, 5155.  

The Board has also considered, along with the schedular 
criteria, functional loss due to flare-ups of pain, 
fatigability, incoordination, pain on movement, and weakness.  
38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 
206-7 (1995).  However, the Veteran is already assigned the 
maximum schedular evaluation under Diagnostic Code 5227.  In 
Johnston v. Brown, 10 Vet. App. 80, 85 (1997), the Court 
determined that if a claimant is already receiving the 
maximum disability rating available, it is not necessary to 
consider whether 38 C.F.R. § 4.40 and 4.45 are applicable.  
Thus, the provisions of 38 C.F.R. §§ 4.40 and 4.45 and 
DeLuca, supra, are not applicable to the Veteran's current 
claim.  Moreover, the October 2005 VA examination did not 
reveal additional functional impairment due to pain, fatigue, 
weakness, or lack of endurance following repetitive motion, 
and the October 2009 VA examiner stated that there was only 
slight functional impairment without any weakness, 
fatigability, or incoordination.  Therefore, the Board finds 
that the preponderance of the evidence is against the 
Veteran's claim for an initial compensable evaluation for his 
right ring finger disability.

Additionally, as the record contains no evidence showing that 
the Veteran is entitled to a higher rating at any point 
during the instant appeal, staged ratings are not 
appropriate.  See Hart, 21 Vet. App. 505.  Thus, the Board 
finds that the initial noncompensable evaluation is 
appropriate and that there is no basis for awarding a higher 
evaluation for the right ring finger disability.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5227, 5155.  

The above determinations are based upon application of the 
pertinent provisions of VA's rating schedule.  The Board 
finds that the record does not reflect that the Veteran's 
right ring finger disability is so exceptional or unusual as 
to warrant the assignment of a higher rating on an extra-
schedular basis.  See 38 C.F.R. § 3.321(b)(1) (2009).  The 
threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).

In this regard, there must be a comparison between the level 
of severity and symptomatology of the claimant's service-
connected disability with the established criteria found in 
the rating schedule for that disability.  If the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule and the assigned 
schedular evaluation is therefore adequate, and no 
extraschedular referral is required.  Id., see also VAOGCPREC 
6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation 
does not contemplate the claimant's level of disability and 
symptomatology and is found inadequate, VA must determine 
whether the claimant's exceptional disability picture 
exhibits other related factors, such as those provided by the 
extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as 
"governing norms" (which include marked interference with 
employment and frequent periods of hospitalization).

In this case, the Board finds that the rating criteria used 
to evaluate the Veteran's right ring finger disorder 
reasonably describe his disability level and symptomatology.  
The Veteran has not contended that his service-connected 
disability has caused frequent periods of hospitalization or 
marked interference with his employment and such is not shown 
by the evidence of record.  In this regard, the Veteran 
reported working full-time as a jail detention officer at the 
time of his October 2009 VA examination, and he indicated 
that he was not receiving any current treatment.  The Board 
does observe the Veteran's statements that he has had 
difficulty restraining and handcuffing people.  However, he 
remains employed and has not indicated that he has missed any 
work due to those reported difficulties.  Such impairment is 
already contemplated under the schedular rating.  Indeed, as 
discussed above, the rating criteria specifically require 
consideration of interference with overall function of the 
hand.  For these reasons, the Veteran's disability picture is 
contemplated by the rating schedule, and no extraschedular 
referral is required.  38 C.F.R. § 3.321(b)(1); Bagwell v. 
Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 
218 (1995).











ORDER

An initial compensable evaluation for service-connected 
residuals of a right ring finger distal interphalangeal joint 
fracture with malunion and flexion ankylosis is denied.




____________________________________________
JESSICA J. WILLS
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


